DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of September 16, 2022. The rejections are stated below. Claims 1-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.


Response to Amendment/Arguments
3. 	Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Applicant argues on page 11 and 12 “First: The Examiner’s assertion regarding Core Wireless shows that the Examiner has failed to take the holding of Core Wireless into consideration”,  “Second: The Examiner’s omission of the recitation of the “displaying . . .” limitation is further proof that the Examiner has failed to consider the holding of Core Wireless”.  The claims do not describe the graphical user interfaces in a manner such that the claims are directed to an improvement in graphical user interfaces.  Instead, the claim language pertaining to graphical user interfaces is highly generic, eg. “using said graphical user interface to display data pertaining to an investment portfolio…”.    This differs from Core Wireless in that the disclosed invention in Core Wireless improved the efficiency of using the electronic device itself.  The court found that the language of the claim in view of the specification clearly indicated that the claims were directed to an improvement in the functioning of computers, particularly those with small screens.  The claims in Core Wireless did not merely use existing graphical user interfaces in a generic way to display data. Here, the distinction is between claims whose focus is on improvements in computers as tools as opposed to certain independently abstract ideas that use computers as tools (see Electric Power Group, TLI Communications, Enfish).
4.	Applicant argues on page 12 “Third: Applicant’s argument that the recitation of “displaying, on a computer screen, a result of the determining of the respective composite score for each of the plurality of companies” [emphasis added] represents both 1) an improvement to the user interface and 2) a practical application for achieving a solution to the problem of analyzing the relevance of a particular company with respect to a theme and the claim language represents an improvement to the user interface and a practical application for achieving a solution to the problem of analyzing the relevance of a particular company with respect to a theme, in order to facilitate an efficient construction of a thematic portfolio”. Managing investment portfolios is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to creating templates itself and do not result in any computer functionality or technical/technology.
5.	The additional elements of a processor, memory, and a communication interface does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea managing investment portfolios (0002) which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim limitations which constitute the idea are identifying, determining, calculating, and determining. The fact that the records are electronic (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of managing investment portfolios (0002) itself and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

6.  	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claim 1 is directed to a computer implemented system for facilitating a construction of rank ordered list of company’s bases on a theme.
Claim 1 is directed to the abstract idea of “transferring funds” which is grouped under “organizing human activity… fundamental economic practice” [mitigating risk) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “method for facilitating a construction of a rank-ordered list of companies based on a theme, the method comprising:
identifying a plurality of companies, each company within the plurality of companies being associated with a respective tradable stock;
determining, for each of the plurality of companies, a respective first plurality of sources that relate to company-specific textual data and a respective second plurality of sources that relate to company-specific revenue data;
determining at least one search term that relates to the theme, the at least one search term comprising at least one phrase that includes at least two words;
using each of the determined at least one search term to query, for each of the plurality of companies, the respective first plurality of sources that relate to company-specific textual data;
calculating, for each of the plurality of companies, a respective first score based on a result of the first query;
using each of the determined at least one search term to query, for each of the plurality of companies, the respective second plurality of sources that relate to company-specific revenue data;
calculating, for each of the plurality of companies, a respective second score based on a result of the second query; and
determining, for each of the plurality of companies, a respective composite score based on a combination of the respective first score and the respective second score; and displaying, on a computer screen, a result of the determining of the respective composite score for each of the plurality of companies”. 
8.	Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
9.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor, memory, and a communication interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules to facilitate a construction of rank ordered list of companies bases on a theme (“identifying, determining, and calculating” by the computer).  
10.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize preventing fraudulent transactions ((“identifying, determining, and calculating” by the computer) using computer technology (a processor, memory, and a communication interface]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
11.	Similar arguments can be extended to other independent claim 11 and claim 11 stands rejected on similar grounds as claim 1.
12.	Claim 2 recites “wherein the determining of at least one search term that relates to the theme includes determining at least one single word that relates to the theme”. The limitations of claim 2 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
13.	Claim 3 recites “wherein the determining of at least one search term that relates to the theme includes determining at least one two-word phrase that relates to the theme”. The limitations of claim 3 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
14.	Claim 4 recites “wherein the determining of at least one search term that relates to the theme includes determining at least one three-word phrase that relates to the theme”. The limitations of claim 4 further generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
15.	The limitations of claim 5 recite “further comprising augmenting the first query by determining a plurality of words that relate to the determined at least one search term, determining a plurality of phrases that relate to the determined at least one search term, determining a plurality of topics that relate to the determined at least one search term, and using the determined plurality of words, the determined plurality of phrases, and the determined plurality of topics to augment the query” which are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
16.	The limitations of claim 6 further recite “further comprising using at least one natural language processing technique with respect to the determined plurality of words, the determined plurality of phrases, and the determined plurality of topics in order to augment the first query” which further defines the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
17.	Claim 7 recites “further comprising using at least one natural language processing technique with respect to the company-specific textual data, wherein the at least one natural language processing technique includes at least one from among a section parsing technique, a lemmatization technique, and a stop word removal technique”. The limitations of claim 7 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
18.	The limitations of claim 8 recite “wherein the calculating of the respective first score based on a result of the first query includes using a heuristic technique to generate a raw natural language processing (NLP) score, and normalizing the raw NLP score to generate the respective first score” which further defines the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
19.	The limitations of claim 9 recite “wherein the respective second plurality of sources that relate to company-specific revenue data includes line-item revenue data that relates to at least one company-specific regulatory filing” which further defines the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
20.	Claim 10 recites “wherein the determining of the respective composite score includes multiplying the respective first score by a first weight, multiplying the respective second score by a second weight, and adding the weighted respective first score to the weighted respective second score”. The limitations of claim 10 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
21.	Therefore, the claims 1-20 are directed to an abstract idea. Thus, the claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


23.	Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatti et al. [US Pub No. 2011/0137913 A1] in view of Barnette et al. [US Pub No. 2007/0124194 A1], Stewart et al. [US Pub No. 2004/0010435 A1], Baker et al. [US Patent No. 8,065,316 B1], and further in view of Ng et al. [US Pub No. 2017/0093905 A1].

24. 	Regarding claims 1 and 11, Bhatti discloses method for facilitating a construction of a rank-ordered list of companies based on a theme, the method comprising:
identifying a plurality of companies, each company within the plurality of companies being associated with a respective tradable stock (0089-0091);

determining, for each of the plurality of companies, a respective first plurality of sources that relate to company-specific textual data and a respective second plurality of sources that relate to company-specific revenue data (0089-0091, 0129);
determining at least one search term that relates to the theme (0071);
using each of the determined at least one search term to query, for each of the plurality of companies, the respective first plurality of sources that relate to company-specific textual data (0071);
calculating, for each of the plurality of companies, a respective first score based on a result of the first query (0047).
Bhatti does not disclose however Barnette teaches the at least one search term comprising at least one phrase that includes the at least two words (0024). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bhatti to include the teachings of Barnette.  The rationale to combine the teachings would be to facilitate keyword portfolio management associated with search-based advertisements.

Bhatti does not disclose however Stewart teaches using each of the determined at least one search term to query, for each of the plurality of companies, the respective second plurality of sources that relate to company-specific revenue data (Stewart 0034, 0042);
calculating, for each of the plurality of companies, a respective second score based on a result of the second query (Stewart 0034, 0042); and
determining, for each of the plurality of companies, a respective composite score based on a combination of the respective first score and the respective second score (0047).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bhatti to include the teachings of Stewart.  The rationale to combine the teachings for providing a business information service, and more particularly, to providing an industry report.
Bhatti does not disclose however Baker teaches determining, for each of the plurality of companies, a respective composite score based on a combination of the respective first score and the respective second score (Baker Col. 16 lines 23-55).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bhatti to include the teachings of Baker.  The rationale to combine the teachings would be an improved approach to providing suggestions for search query refinements that will resolve ambiguities, over generalities, or over specificities occurring in search queries.
Bhatti does not disclose however Ng teaches displaying, on a computer screen, a result of the determining of the respective composite score for each of the plurality of companies (Ng 0093).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bhatti to include the teachings of Ng.  The rationale to combine the teachings would be for determining metrics, such as diversity or similarity, between entities and the application of those metrics as actionable feedback loops which can be used to increase diversity or reduce similarity amongst groups of entities. 

25.	Regarding claims 2 and 12, Bhatt in view of Stewart and Baker disclose wherein the determining of at least one search term that relates to the theme includes determining at least one single word that relates to the theme (Bhatti 0071).

26.	Regarding claims 3 and 13, Bhatt in view of Stewart and Baker disclose wherein the determining of at least one search term that relates to the theme includes determining at least one two-word phrase that relates to the theme (Bhatti 0071).

27.	Regarding claims 4 and 14, Bhatt in view of Stewart and Baker disclose wherein the determining of at least one search term that relates to the theme includes determining at least one three-word phrase that relates to the theme (Bhatti 0071).

28.	Regarding claims 5 and 15, Bhatt in view of Stewart and Baker disclose further comprising augmenting the first query by determining a plurality of words that relate to the determined at least one search term, determining a plurality of phrases that relate to the determined at least one search term, determining a plurality of topics that relate to the determined at least one search term, and using the determined plurality of words, the determined plurality of phrases, and the determined plurality of topics to augment the query (Baker Col. 16 lines 23-55).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bhatti to include the teachings of Baker.  The rationale to combine the teachings would be an improved approach to providing suggestions for search query refinements that will resolve ambiguities, over generalities, or over specificities occurring in search queries.

29.	Regarding claims 9 and 19, Bhatt in view of Stewart and Baker disclose wherein the respective second plurality of sources that relate to company-specific revenue data includes line-item revenue data that relates to at least one company-specific regulatory filing (Stewart 0047).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bhatti to include the teachings of Stewart.  The rationale to combine the teachings for providing a business information service, and more particularly, to providing an industry report.

30.	Regarding claims 10 and 20, Bhatt in view of Stewart and Baker disclose wherein the determining of the respective composite score includes multiplying the respective first score by a first weight, multiplying the respective second score by a second weight, and adding the weighted respective first score to the weighted respective second score (Baker Col. 16 lines 23-55).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bhatti to include the teachings of Baker.  The rationale to combine the teachings would be an improved approach to providing suggestions for search query refinements that will resolve ambiguities, over generalities, or over specificities occurring in search queries.

31.	Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatti et al. [US Pub No. 2011/0137913 A1] in view of Barnette et al. [US Pub No. 2007/0124194 A1], Stewart et al. [US Pub No. 2004/0010435 A1] , Baker et al. [US Patent No. 8,065,316 B1], Ng et al. [US Pub No. 2017/0093905 A1] further in view of Koerner et al. [US Pub No. 2016/0179877 A1].

32.	Regarding claims 6 and 16, Bhatti does not disclose however Koerner teaches further comprising using at least one natural language processing technique with respect to the determined plurality of words, the determined plurality of phrases, and the determined plurality of topics in order to augment the first query, wherein the at least one natural language processing technique includes at least one from among a word association technique and a co-occurrence analysis technique (Koerner 0021).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bhatti to include the teachings of Koerner.  The rationale to combine the teachings would be  system for dynamic data modeling to produce better results.

33.	Regarding claims 7 and 17, Bhatti does not disclose however Koerner teaches further comprising using at least one natural language processing technique with respect to the company-specific textual data, wherein the at least one natural language processing technique includes at least one from among a section parsing technique, a lemmatization technique, and a stop word removal technique (Koerner 0021).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bhatti to include the teachings of Koerner.  The rationale to combine the teachings would be  system for dynamic data modeling to produce better results.

34.	Regarding claims 8 and 18, Bhatti does not disclose however Koerner teaches wherein the calculating of the respective first score based on a result of the first query includes using a heuristic technique to generate a raw natural language processing (NLP) score, and normalizing the raw NLP score to generate the respective first score (Koerner 0021).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bhatti to include the teachings of Koerner.  The rationale to combine the teachings would be  system for dynamic data modeling to produce better results.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692